DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 15, the claim elements “a cable modem termination system (CMTS) monitoring network traffic through a plurality of transmitters in a listen-before-talk (LBT) 
Claims 16-20 depend on claim 15 and include all of the limitations of claim 15. Thus, claims 16-20 are rejected for the same reasons above.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 4-6, 9-11, 13, 15, 17, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Al-Fanek et al. (US 2019/0045370).
Regarding claims 1, 11, and 15, Al-Fanek discloses or suggests a method, a non-transitory computer-readable medium having a plurality of non-transitory instructions executable with a processor, and a system for identifying an optimal contention window in a listen-before-talk network, the method and the system comprising:
a cable modem termination system (CMTS) monitoring network traffic through a plurality of transmitters in a listen-before-talk (LBT) network (see at least paragraphs 49-60, network monitoring component for monitoring the network operator’s network using probes on CPEs to collect data from respective attachment points (e.g., in a broadband network)); and
a processor configured to:
monitor network traffic through a plurality of transmitters in a listen-before-talk (LBT) network (see at least paragraphs 49-60, network monitoring component for monitoring the network operator’s network using probes on CPEs to collect data from respective attachment points); 
create a calibration queue as part of a record (see at least paragraphs 71 and 73, the machine learning system takes proximity information and activity information as input and generates base station parameter values (e.g., LBT parameter values) as output);
predict an optimal contention window (CW) for an observed system load using a machine learning model trained on the CWs from the record that provide the highest quality of service (QoS) at selected system loads (see at least paragraphs 42, 43, 49, 50, 53-60, and 68-73, determining LBT parameter values based on proximity information and activity information using the machine learning system that optimizes network performance, such as minimizing 
set the predicted optimal CW on all of the transmitters in the LBT network (see at least paragraph 71, providing the determined parameter values to a network management component that manages configuration of the base stations); and
add the observed system load, the predicted optimal CW, and a resulting QoS to a prediction queue of the record (see at least paragraphs 71 and 73, the machine learning system has a self-learning mechanism that learns from its past decisions and adjust future outputs to optimize network performance);
regarding claim 4, the system load is based on system throughput and number of active transmitters (see at least paragraphs 49-50 and 53-60, the predicted activity level is indicated in terms of the amount of bandwidth consumed and  the activity information also includes information regarding which access points are likely to be actively transmitting at a given point in time);
regarding claim 5, the quality of service comprises one or more parameters selected from the group consisting of throughput, latency, jitter, dropped packets, and collisions (see at least paragraphs 49-50 and 53-60, interference);
regarding claims 6, 13, and 17, repeating the steps of predicting, setting, and adding to dynamically adjust the optimal CW (see at least paragraphs 71-73, dynamically determine updated parameter values);
regarding claim 9, each of the queues is populated on a first-in first-out basis (see at least paragraphs 71 and 73, the machine learning system has a self-learning mechanism that learns from its past decisions and adjust future outputs to optimize network performance); and
regarding claims 10 and 20, the LBT network is a Wi-Fi network, a cognitive radio network, or a license assisted access (LAA) network (see at least paragraph 74, Wi-Fi or LTE-LAA).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 8, 14, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Al-Fanek et al. (US 2019/0045370) in view of Baskin et al. (US 2021/0241096).
Regarding claims 7, 14, and 18, Al-Fanek discloses all of the subject matter of the claimed invention except quantizing based at least in part on sample distribution percentiles. 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the quantization technique as taught by Baskin in to the invention of Al-Fanek in order to reduce computational and storage cost (see at least paragraph 5 of Baskins).

Regarding claims 8 and 19, Al-Fanek discloses or suggests that the machine learning model is a neural network model (see at least paragraph 73, neural network) but does not explicitly disclose that the machine learning model is a linear regression model, a Naïve Bayes model, or a deep-neural network (DNN) model.
Baskin, from the same or similar fields of endeavor, discloses or suggests that the machine learning model is a linear regression model, a Naïve Bayes model, or a deep-neural network (DNN) model (see at least paragraphs 3 and 4).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the technique as taught by Baskin in to the invention of Al-Fanek in order to improve the machine learning system (see at least paragraphs 3 and 4 of Baskins).



Allowable Subject Matter
Claims 2, 3, 12, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Edalat et al. (US 2020/0382425) discloses dynamic tuning of contention windows using machine learning (see at least paragraphs 50-78).
Yin et al. (US 2017/0005768) discloses backoff procedures for licensed-assisted access including dynamic contention window adjustment (see at least paragraphs 95-104).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Pawaris Sinkantarakorn whose telephone number is (571)270-1424. The examiner can normally be reached Monday-Friday 10:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAO SINKANTARAKORN/Primary Examiner, Art Unit 2464                                                                                                                                                                                                        10/20/2021